EIGINAL
                                                                                            10/18/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 22-0018


                                        DA 22-0018


S.W. , a minor, by and through her Guardian
Jeffrey Ferguson,                                                     OCT 1 8 2022
                                                                    Bowen Greenwood
                                                                  Clerk of Supreme Court
            Plaintiff and Appellee,                                  State of luiorr tana



      v.                                                            ORDER
STATE OF MONTANA, by and through the
Montana Department of Public Health and Human
Services,

            Defendant and Appellant.


       On October 11, 2022, Montana Association of Counties (MACo) filed a motion for
leave to file an amicus brief in this appeal. The motion indicated that the Appellant State of
Montana did not object but that counsel for Plaintiff and Appellee S.W. opposed the motion.
The Court entered an order the same day, granting MACo leave to file on or before
November 3, 2022.
       Wilson responded the following day, asking the Court either to reconsider or to grant
leave to file a sur-response brief confined to new matters raised by MACo. Wilson pointed
out that she had filed her Appellee's Response Brief well before MACo filed its motion and
would be left unable to respond to its arguments. Good cause appearing,
       IT IS HEREBY ORDERED that Appellee S.W. is granted leave to file an additional
brief, limited to arguments made in MACo's amicus brief. The brief shall be filed on or
before November 17, 2022, and shall not exceed 3,000 words.
       The Clerk is directed to provide a copy of this Order to all counsel of record.
       DATED this l eta;Of October, 2022.

                                                               1        Justice
              t€
    L,.4 4/ -1"
              1 "
                4   %.




          Justict




9